Citation Nr: 1230453	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee chondromalacia with degenerative joint disease.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for costochondral syndrome.

4.  Entitlement to an initial, compensable rating for herpes simplex.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Veteran's Virtual VA electronic claims file reveals additional VA outpatient treatment records mainly pertaining to the Veteran's claimed hearing loss and colitis disabilities, which are not currently before the Board.  Pertinent to the claim herein decided, these records are otherwise cumulative or redundant of complaints contained in treatment records or examination previously considered, without comment on the etiology of the disability.  Therefore, remand for initial RO consideration of these records is not warranted. 

The issues of entitlement to service connection for left knee chondromalacia with degenerative joint disease and lumbar spine disability, and the issue of entitlement to an initial, compensable rating for herpes simplex is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

While service treatment records reflect that the Veteran was treated in service for complaints of chest pain and bruised cartilage, these problems appear to have resolved, there is no persuasive evidence of costochondral syndrome or a chest disability for many years following service.  The only medical opinion on the question of whether there exists a medical nexus between the Veteran's costochondral syndrome and service weighs against the claim.




CONCLUSION OF LAW

The criteria for service connection for costochondral syndrome are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice with respect to the disability-rating and effective date elements of his claim for service connection, by letter mailed in September 2007, prior to the initial adjudication of the claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, private treatment records, and the report of a January 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf. 
  
The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.  In this regard, the Board acknowledges the Veteran's representative's contention to the effect that the January 2008 VA examination and opinion on the etiology of the claimed costochondral disability was inadequate, as the examiner did not provide any rationale for his opinion or indicate that the claims file was reviewed.  However, the January 2008 VA examination report reflects that the Veteran reviewed the Veteran's claims file, elicited a complete medical history from the Veteran, performed a physical examination, and provided rationale for the conclusions reached.  As such, the Board finds that this examination is adequate for adjudication purposes.  

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.



II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran alleges that his current costochondral syndrome is due to injury received as the result of an automobile accident in service.  

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for costochondral syndrome is not warranted.

The Veteran's service treatment records include a few notations of complaints with respect to the chest.  A July 1977 chest x-ray was normal.  In September 1978, the Veteran complained of pain in the sternum as well as the neck and left knee after an automobile accident.  It was noted that the Veteran had been taken to the hospital after the accident and x-rays were negative.  An assessment of acute muscle sprain was indicated. In October 1978, the Veteran again complained of chest pain on exertion.   It was noted that the collar bone seemed to be slipping out of place. The examiner noted that there was no evidence of fracture or dislocation on examination, but the examiner indicated that the pain could have been related to the costochondral joints from the second to the fourth on the right side.  An assessment of bruised cartilage was indicated.  The Veteran did not report any abnormalities with respect to the chest on a June 1980 report of medical history, and there were no chest abnormalities noted on the Veteran's June 1980 discharge examination.  

Following the Veteran's discharge from service, treatment records from the Mount Sinai Medical Center also reflect complaints of chest pain.  In April 1999, the Veteran complained of chest pain in the right posterior ribcage area.  He denied any history of cardiac or lung problem.  He also denied heavy lifting or exercise.  He indicated that he worked as a brakeman for the railroad.  An August 2000 chest x-ray was normal.  The cardiac silhouette and central pulmonary vasculature were within normal range, and there was no evidence of an acute infiltrate or pulmonary edema.  In May 2001, the Veteran was admitted because of a syncopal episode.  There was no chest pain or shortness of breath.  An assessment of syncope, probably vasovagal following micturition, was indicated.  The examiner noted that a cardiac cause also had to be considered in view of the Veteran's diabetes.

On VA examination in January 2008, the examiner indicated that the Veteran's claims file was reviewed. The Veteran reported that he was involved in a motor vehicle accident in service in which he injured his knee, back, and sternum.  The examiner noted that the Veteran's service treatment records reflect complaints of chest pain and an indication that the Veteran's chest pain could have been related to the costochondral joints from the second to the fourth on the right side.  

The Veteran reported that he had no pain in his chest bone, and had been pain free for the past year.  He claimed that prior to that, he had some soreness.  He denied numbness or shortness of breath.  He state that he was doing well approximately 3 years after the accident, but noticed chest pain in 1981 when he went to work for a railroad company.  He related that his chest pains were related to his type of work, where he had to press levels that weighed approximately 50 pounds.  He indicated that this activity would trigger the pains in his chest bone.  He denied numbness and shortness of breath.  He indicated that the pain during his employment would occur occasionally, approximately once a month.  

An examination of the anterior chest wall and sternum revealed no deformities, masses, discoloration, or increased heat.  There was no tenderness or crepitus.  There were no masses palpated.  There was equal expansion of the anterior chest wall.  There was no subluxation of the costochondral joint.  The sternoclavicular joint was well-located with no evidence of subluxation.  There was good sensation to palpation of the chest wall without numbness.  An x-ray revealed that the bones of the chest were intact.  A diagnosis of costochondral syndrome, resolved, was assigned.  The examiner opined that this disability was less likely than not related to the accident in 1978, as, given the Veteran's reported history it was most likely related to his type of post-service work and not to the in-service accident.

VA outpatient treatment records also document the Veteran's complaints of chest pain and assessment of costochondritis.

The above-cited evidence establishes a current chest disability, diagnosed as costochondral syndrome/costochondritis had resolved.  However, the competent, probative evidence does not support a finding that an injury in service or chest pain complaints in service have resulted in any current costochondral syndrome. 

Notably, although the Veteran was treated for complaints of chest pain and assessed with bruised cartilage, these symptoms appear to have resolved with treatment and were not noted on subsequent examination.  There is no post-service medical evidence of record documenting any complaints of chest pain until 1999, and these reports from the Mount Sinai Medical Center do not reflect prior history of costochondral syndrome or prior injury.  

Moreover, the January 2008 examiner's opinion is the only competent opinion to directly address the question of whether there exists a medical nexus between the Veteran's costochondral syndrome and service, and that opinion is not supportive of the claim.  Rather, the examiner opined that the Veteran's complaints of chest pain and the accident in 1978 in service were not the likely cause of the Veteran's costochondral syndrome-rather he found that this disability was more like than not due to the Veteran's occupation and associated duties with the railroad.  The examination report reflects that the examiner reviewed all pertinent medical records and the examiner provided adequate rationale in support of the conclusions reached.   

Under these circumstances, the Board accepts the above-noted opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding, inter alia, that it is the responsibility of the BVA to assess the credibility and weight to be given the evidence).  Significantly, neither the Veteran nor his representative has presented nor identified any contrary medical opinion-i.e, one that, in fact, supports the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As indicated, the Veteran has asserted chest pain since the injury in-service automobile accident, though on examination he indicated that he did not have symptoms for approximately 3 years after the accident.  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board acknowledges that service treatment records document treatment for chest complaints, with an assessment of bruised cartilage.  However, as noted above, no chest disability was found on subsequent examinations, and there is no record of complaints for a related disability until 1999, over 20 years after the Veteran's documented initial complaints and over 15 years after his discharge from active duty service.  In addition, the Board also points out that, in rendering the probative opinion on the question of medical nexus, the January 2008 examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of chest symptoms since service-and still rendered a medical opinion that is adverse to the claim.

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed competent, probative evidence, to include the only medical opinion on the question of whether there exists a medical nexus between the Veteran's resolved costochondral syndrome and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between costochondral syndrome and service on the basis of lay assertions, alone, such attempt must fail.  As noted, the Board finds unpersuasive the Veteran's assertions of chest symptoms since service.  Significantly, moreover, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions as to medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for costochondral syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for costochondral syndrome is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

With respect to the claims for service connection for left knee and lumbar spine disabilities, the Veteran contends that he is entitled to service connection for these disabilities as he believes that his current left knee and lumbar spine problems are also due to injury suffered as the result of an in-service automobile accident in September 1978.

The record reflects that the Veteran has current diagnoses of chondromalacia of the patella and degenerative joint disease of the left knee, and chronic lumbosacral strain with degenerative spondyloarthritis and disc disease.  The Veteran was afforded a VA examination in January 2008 to determine the etiology of these disabilities.  After review of the claims file and medical history as reported by the Veteran and physical examination, the examiner indicated that the Veteran's lumbar spine and left knee disabilities are less likely as not related to service.   However-as pointed out by the Veteran's representative-the examiner did not provide any rationale for the opinions reached.  

As, for the reasons expressed, the medical opinion evidence currently of record is inadequate for the purposes of entering a decision, the Board finds that additional action to obtain an addendum opinion on the etiology of the Veteran's claimed left knee and lumbar spine disabilities is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards the claim for higher initial rating for herpes simplex, the Veteran has argued, in essence, that his symptoms are much worse than shown on examination in December 2007, as his herpes was not in an active flare-up at the time of examination.  He estimated that 10 percent of his body was affected when the condition is in a time of flare-up.  

The December 2007 VA examination report reflects that the Veteran experienced an attack of herpes every 1 to 2 months and that the attacks lasted approximately 7 to 8 days; however, the Veteran was not having an active attack at the time of examination.  The examiner did not provide an estimate as to the percentage of total body area affected during a period of flare-up.  In August 2012 Informal Hearing Presentation, the Veteran's representative contended that the Veteran should be afforded a thorough and contemporaneous examination to determine the level of severity of the disability during an active flare-up.

In view of allegations of worsening of the under consideration since the Veteran's last examination, the Board finds that the medical evidence currently of record is inadequate, and that more contemporaneous VA examinations, with appropriate clinical findings, are needed to properly evaluate the severity of the Veteran's service-connected herpes simplex.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Moreover, the claims file reflects that there may be outstanding VA medical records which may be pertinent to the claim on appeal.  In this regard, it appears that the Veteran receives treatment at the Miami VA Medical Center (VAMC).  While the Veteran's physical claims file and electronic claims file currently includes outpatient treatment records from this facility, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facility evaluation and/or treatment records for his herpes simplex, lumbar spine, and left knee disabilities, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed herpes simplex, lumbar spine, and left knee disabilities, and in particular any pertinent records from Miami VAMC.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.  

2.  After all outstanding treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the current severity of his service-connected herpes simplex.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and discuss all present and reported recurrent manifestations of herpes simplex.  The examiner should indicate the percentage of total and exposed body surface area affected by herpes simplex.  If the Veteran is not experiencing an active flare-up at the time of examination, the examiner is asked to provide an estimate of the affected area. The examiner should also indicate whether systemic therapy or immunosuppressive drugs is or are required for treatment and control of herpes simplex.  If so, the examiner should identify the medication or treatment deemed to be systemic or immunosuppressive.  

Any scarring or disfigurement attributed to the Veteran's herpes simplex should be specifically set out with findings as to any limitations caused by the scarring under the applicable criteria.   

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3.  Return the Veteran's claims file to the examiner who provided the January 2008 VA examination regarding the claimed lumbar spine and left knee disabilities, or if he is unavailable, refer the file to an appropriate medical professional.  If an examination is necessary, one should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current lumbar spine and left knee disability had their onset in or is otherwise medically related to service or service, to include the September 1978 automobile accident.   

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


